 In the Matter of GRANT STORAGE BATTERIES COMPANYandUNITEDELECTRICAL, RADIO & MACHINE WORKERS or AMERICA, LOCAL 1140Case No. R-2819.-Decided September 17, 1941Jurisdiction:storage batteries manufacturing industry.Investigation and Certification of Representatives:existence of question : Com-pany refused to accord recognition to either of rival organizations until certifiedby the Board ; election necessary. 'Unit Appropriate for Collective Bargaining:all production employees exclusiveof those employed in a supervisory capacity, those who have the right to hireand discharge, office employees, salesmen, outside truck drivers, andchemists ;agreement as to.Mr. ,Thomas Venvnwii?,andMr. Lloyd M. Mac -4 loon,of Minneapolis,Minn., for the Company.Mr. Leonard Lagman,andHelstein& Hall, by Mr. Ralph L.Helstein,of Minneapolis, Minn., for the C. I. O.Mr. H. E. LeonardandGoldie and Sigal, by Mr. John A. GoldieandMr. Samuel I. Sigal,of Minneapolis, Minn., for the I. B. E. W.Mr. Eugene Purver,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn June 19, 1941, United Electrical, Radio & Machine Workers ofAmerica, Local 1140, affiliated with the Congress of Industrial Organ-izations, herein called the C. I. 0., filed with the Regional Directorfor the Eighteenth Region (Minneapolis, Minnesota) a petition alleg-ing that a question affecting commerce had arisen concerning therepresentation of employees of Grant Storage Batteries Company,Minneapolis, Minnesota, herein called the Company, and requestingan investigation and certification of representatives pursuant to Sec-tion 9 (c) of the National Labor Relations Act, 49 Stat. 449, hereincalled the Act.On July 15, 1941, the National Labor Relations Board,herein called the Board, acting pursuant to Section 9 (c) of the Act,and Article III, Section 3, of National Labor Relations Board Rulesand Regulations-Series 2, as amended, ordered an investigation and35 N. L. R. B., No. 101.453 454DECISIONSOF NATIONALLABOR RELATIONS BOARDauthorized the Regional Director to conduct it and to provide for anappropriate hearing upon due notice.On July 16, 1941, the Regional Director issued a notice of hearing;copies ofwhich were duly served upon the Company, the C. I. 0., andupon International Brotherhood of Electrical Workers, Local UnionNo. B-1034, herein called the I. B. E. W.,' a labor organization claiming to represent employees directly affected by the investigation.Pur-suant to notice a hearing was held on July 25 and 30, 1941, atMinneapolis, Minnesota, before Guy Farmer, the Trial Examiner dulydesignated by the Chief Trial Examiner. The Company, the C. I. O.,and the I. B. E. W. were represented and participated in the hearing.Full opportunity to be heard, to examine and cross-examine witnessesand to introduce evidence bearing on the issues was afforded allparties.During the course of the hearing the Trial Examiner madevarious rulings on motions and on objections to the admission ofevidence.The Board has reviewed the rulings of the Trial Examinerand finds that no prejudicial errors were committed.The rulings arehereby affirmed. The I. B. E. W. on August 15, 1941 and the C. I. O.on August 18, 1941, respectively, filed briefs which the Board hasconsidered.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYGrant Storage Batteries Company, Minneapolis, Minnesota, Is aDelaware corporation, licensed to do business in Minnesota, and hasits office and principal place of business in Minneapolis, Minnesota,where it is engaged in the processing and construction of storagebatteries and light cells.During 1940, the Company purchased andused raw materials valued at $384,395.31, approximately 85 per centof which were acquired by the Company from points outside theState of Minnesota.During the same period'the Company produced148,994 batteries and 9,200 farm light cells valued at approximately$685,000.Of these products approximately 60 per cent were soldand distributed to persons in points outside the State of Minnesota.II.THE LABOR ORGANIZATIONS INVOLVEDUnited Electrical, Radio & Machine Workers of America, Local1140, affiliatedwith the Congress of Industrial Organizations, isiAt the hearing Local B-160,International Brotherhood of Electiical Workers, BatteryBranch,a labor organization which had amalgamatedwith LocalB-1034, made a motionto amend the designation of the mtervenoi to read Local B-160, International BrotherhoodofElectricalworkers, A. F. of L, -Battery BranchThe Trial Examiner granted thismotion GRANT STORAGE BATTERIES COMPANY455.alabor organization admitting to membership employees of theCompany.Local B-160, International Brotherhood of ElectricalWorkers,Battery Branch, affiliated with the American Federation of Labor,is a labor organization admitting to membership employees of theCompany.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has had contracts with the I. B. E. W. since 1936.The last such contract, which recognized the I. B. E. W. as "sole andexclusive collective bargaining agent," was entered into on September26, 1940, and provides that it is to be in force until July 15, 1941, "andthereafter unless written notice is given by either party hereto to the,other within 30 days prior to the expiration date hereof, requestingthat the agreement be amended or cancelled. If amendment is desiredthe nature of same shall be contained in such notice."On June 13,1941, the C. I. O. notified the Company that it represented a majority.of the employees and requested a bargaining conference.On June 14,1941, the I. B. E. W. notified the Company that it wished to amend its-contract in respect to "Union Shop, higher wages, more vacations,better working conditions, and others."Thereafter the Company'slabor relations counsel informed both the C. I. O. and the I. B. E. W.that the Company would not negotiate with either "until there was adetermination of employee representation" inasmuch as both labororganizations were claiming to represent the same employees.TheI.B. E. W. claims that, in spite of the foregoing notice of desire toamend, the contract is still in force and that the parties are operatingpursuant to its provisions pending the signing of a new contract. Itcontends, therefore, that the contract thus allegedly extended is a barto the present proceeding and that no question concerning representa-tion has arisen. , On the other hand the C. I. O. argues that the con-tract relied upon by the I. B. E. W. is no bar to a determination of.representatives, because, by its terms, it was terminated when theI.B. E. W. notified the Company of its desire to amend. The Com-pany took no position with respect to the alleged extension of thecontract.It is unnecessary to pass on the validity of the contention'since the extension, if made, occurred after notice of the C. I. O.'s claimof majority representation.2We find that the contract is no bar to adetermination of representatives.A report prepared by the 'Regional Director and introduced intoevidence at the hearing shows that the C. I. O. represents a substantialnumber of employees within the unit found herein to be appropriate.'2SeeMatter of Phelps Dodge Copper Products Corporation,Habirshaw Cable andWireDivissonandUnited Electrical,Radio & Machine Workers of America,0 I.0 , 27 N. L R. B.729.3 The report of the Regional Director shows that the C. I 0. submitted 32 application-for-membership authorization cards, all bearing apparently genuine signatures and all 456DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe find that a question has arisen concerning the representation ofemployees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the requestion concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I, above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V.THE APPROPRIATE UNITAt the hearing the parties agreed and we find that all productionemployees exclusive of those employed in a supervisory capacity, thosewho have the right to hire and discharge, office employees, salesmen,outside truck drivers, and chemists, employed by the Company in itsplant at 2600 North Second Street in Minneapolis, Minnesota, consti-tute a unit appropriate for the purposes of collective bargaining.4Wefurther find that said unit will insure to employees of the Companythe full benefit of their right to self-organization and to collectivebargaining and otherwise effectuate the policies of the Act.VI.THE DETERMINATION OF REPRESENTATIVESWe find that the question which has arisen concerning the repre-sentation of the employees of the Company can best be resolved by anelection by secret ballot.At the hearing the parties agreed that "allpersons on the pay roll of the Company who have obtained seniorityby reason of 66 days of work as of the pay roll immediately precedingthe date of the Direction of Election and who fall within the appro-priate bargaining unit, . . . shall be eligible to vote."We perceiveno reason for departing from the agreement of the parties; accord-ingly, we shall direct that the employees in the appropriate unit whowere employed during the pay-roll period immediately preceding thedate of the Direction of-Election herein, and who have obtained senior-ity by reason of 66 days of work as of the said pay-roll period, subjectto such limitations and additions as are hereinafter set forth in theDirection, shall be eligible to vote.dated between June 9 and June 12, 1941.Thirty of the signatures aie of persons whosenames appear on the Company's pay roll of June 26,1941.The I.B ,E. W. did not submitany evidence of membership in support of its claim to represent a majority of the employeeswithin the unit but submitted a collective bargaining agreement between it and the Com-pany and rdlies upon such agreement as proof of its interest in this proceeding.There areapproximately 62 employees in the unit hereinafter found to be appropriate.4 The parties further agreed that working foremen "shall not be considered as supervisoryemployees."Working foremen shall, therefore,be deemed included in the unit. GRANT STORAGE BATTERIES COMPANY457Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Grant Storage Batteries Company, Minne-apolis,Minnesota, within the meaning of Section 9 (c) and Section2 (6) and (7) of the National Labor Relations Act.2.All production employees exclusive of those employed in a super-visory capacity, those who have the right to hire and discharge, officeemployees, salesmen, outside truck drivers, and chemists, employed bythe Company in its plant at 2600 North Second Street, Minneapolis,Minnesota, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the National' LaborRelations Act.DIRECTION OF ELECTION,By virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Actand pursuant to Article III, Section 8, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Grant Storage Batteries Company, Minneapolis, Minnesota, anelection by secret ballot shall be conducted as early as possible, butnot later than thirty (30) days from the date of this Direction of Elec-tion, under the direction and supervision of the Regional Director forthe Eighteenth Region, acting in this matter as agent for the NationalLabor Relations Board and subject to Article III, Section 9, of saidRules and Regulations, among all production employees employed bythe Company in,its plant at 2600 North Second Street, Minneapolis,Minnesota, during the pay-roll period immediately preceding the dateof this Direction of Election and who have obtained seniority by reasonof 66 days of work as of the said pay-roll period, including employeeswho did not work during said pay-roll period because- they were illor on vacation or in the active military service or training of the UnitedStates, or temporarily' laid off, but excluding those employed in asupervisory capacity, those who have the right to hire and discharge,office employees, salesmen, outside truck drivers, and chemists, andthose who have since quit or been discharged for cause, to determinewhether they desire to be represented for the purposes of collectivebargaining by United Electrical, Radio & Machine Workers of America,Local 1140, affiliated with the Congress of Industrial Organizations,or by Local B-160, International Brotherhood of Electrical Workers,Battery Branch, affiliated with the American Federation of Labor, orby neither.